Title: From Thomas Jefferson to Thomas Mann Randolph, 19 February 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th: J. to TMR.
Washington Feb. 19. 1801.

After exactly a week’s balloting there at length appeared 10. states for me, 4. for Burr & 2. voted blanks. this was done without a single vote coming over. Morris of Vermont withdrew, so that Lyon’s vote became that of the state. the 4. Maryland federalists put in blanks, so that the vote of the 4. Republicans became that of their state. mr Huger of S. Carolina (who had constantly voted for me) withdrew by agreement, his collegues agreeing in that case to put in blanks. Bayard the sole member of Delaware voted blank. they had before deliberated whether they would come over in a body, when they saw they could not force  Burr on the republicans, or keep their body entire & unbroken to act in phalanx on such ground of opposition as they shall hereafter be able to conjure up. their vote shewed what they had decided on, and is considered as a declaration of perpetual war. but their conduct has completely left them without support. our information from all quarters is that the whole body of federalists concurred with the Republicans in the last election, & with equal anxiety. they had been made to interest themselves so warmly for the very choice, which while before the people they opposed, that when obtained it came as a thing of their own wishes, and they find themselves embodied with the republicans, & their quondam leaders separated from them. and I verily believe they will remain embodied with us: so that this conduct of the minority has done in one week what very probably could hardly have been effected by years of mild and impartial administration. a letter from mr Eppes informs me that Maria is in a situation which induces them not to risk a journey to Monticello, so we shall not have the pleasure of meeting them there. I begin to hope I may be able to leave this place by the Middle of March. my tenderest love to my ever dear Martha & kisses to the little ones. accept yourself sincere & affectionate salutations. Adieu.
